Appeal from an order of the Supreme Court, Special Term, Franklin County, denying, in part, plaintiffs’ motion for an order vacating a demand for a bill of particulars served by the defendants Hoffmann. Upon the argument of this appeal counsel conceded that paragraph numbered 6 of the demand should be stricken out. Other paragraphs of the demand require the plaintiffs to furnish certified copies of maps, names of certain persons whose *1004only connection with the action appears to be as prospective witnesses and, in effect, title searches. Such items are not properly obtainable by means of a bill of particulars. Order modified by striking from the demand the paragraphs numbered 3 and 6, the words “ and present addresses ” in paragraph numbered 2 and the portion of paragraph numbered 2 beginning with the words “and a further statement”, the portion of paragraph numbered 4 beginning with the words “and the names of the employees” and the portion of paragraph numbered 9 beginning with the words “a further statement” and as modified affirmed, without costs. Bergan, J. P., Coon, Halpern, Imrie and Zeller, JJ., concur.